Citation Nr: 9908359	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to a February 1997 anal fistulotomy 
and June 1997 anal fistulae surgery performed by the VA.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 

The veteran was scheduled for a VA videoconference hearing in 
February 1999.  However, he failed to report for that 
hearing.

In his September 1998 Substantive Appeal, the veteran 
appeared to raise the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for back problems resulting from VA 
surgery in February 1997.  This matter has not been 
adjudicated by the RO to date, and the Board therefore refers 
it back to the RO for appropriate action.



FINDING OF FACT

There is no competent medical evidence of a nexus, link or 
relationship between any additional disability and a February 
1997 anal fistulotomy and June 1997 anal fistulae surgery 
performed by the VA.



CONCLUSION OF LAW

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for additional disability due to a February 1997 anal 
fistulotomy and June 1997 anal fistulae surgery performed by 
the VA is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
(indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1998).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) 
(1998).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (1998).

However, the initial question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a case 
where the determinative issue involves a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board has reviewed the entire claims file and observes 
that, in February 1997, the veteran underwent an anal 
fistulotomy at a VA facility.  A chronic fistula of the anus 
going straight into the crypt of the anal canal had 
previously been noted.  The veteran was noted to have 
tolerated the procedure very well.  In March and April of 
1997, the veteran complained of gastrointestinal problems, 
including stomach pain, bowel problems, and bleeding 
subsequent to the February 1997 surgery.  Also, in April 
1997, the veteran reported unsteadiness, chest heaviness, and 
shortness of breath.  

In June 1997, the veteran was treated for perianal discharge, 
and excisions and drainage were performed.  Again, the 
veteran was noted to have tolerated the procedure well.  A 
July 1997 computerized tomography (CT) scan of the pelvis 
revealed possible diverticulosis of the sigmoid, without any 
other acute abnormality.  Subsequently, in September 1997, 
the veteran was treated for a recurrence of fistula, with 
complaints of abdominal pain.  Recurrent abscess formation 
was noted.  In October 1997, a further anal fistulectomy was 
performed at a VA facility.

In October 1997 the veteran filed a claim for additional 
disability under the provisions of 38 U.S.C.A. § 1151 base on 
VA treatment he received in February and June 1997.  The 
veteran claimed he had disabilities as a result of VA surgery 
which included a hiatal hernia, headaches, a large left renal 
cyst, an enlarged prostate, a cyst of the left kidney, peptic 
ulcer disease, a heart murmur, nauseam, and episodes of 
temporary partial paralysis.

A December 1997 opinion from a VA physician indicates that 
pertinent medical records had been reviewed.  The veteran's 
medical problems were noted to include essential hypertension 
for 14 years; a functional heart murmur, possibly secondary 
to hypertension; complaints of shortness of breath, 
depression, dizzy chest pain, confusion, and trouble 
sleeping, all of which were noted to be possibly related to 
job stress; and complaints of nausea, explained by findings 
of gastroesophageal reflux disease and esophagitis.  No 
urinary systems were shown.  In conclusion, the doctor noted 
that all of the symptoms stated by the veteran predated the 
surgery and were explained on the basis of organic disease 
other than anal fistula.

Based on this evidence the Board concludes that there is no 
competent medical evidence or opinion of record indicating a 
nexus between the veteran's claimed disorders and treatment 
by the VA.  Specifically, there is no competent medical 
evidence suggesting that a hiatal hernia, headaches, a large 
left renal cyst, an enlarged prostate, a cyst of the left 
kidney, peptic ulcer disease, a heart murmur, nauseam, or 
episodes of temporary partial paralysis were incurred as a 
result of, or aggravated by, the February 1997 anal 
fistulotomy and the June 1997 anal fistulae surgery performed 
by the VA.  The only medical opinion of record relates that 
no such link or relationship is shown.

Indeed, the only evidence of record suggesting such a nexus 
is the veteran's lay opinion, as indicated an October 1997 
lay statement.  However, the Board would point out that the 
veteran has not been shown to possess the requisite medical 
expertise to render an opinion regarding causation.  See 
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  While the Board notes that 
the veteran's complaints of symptoms allegedly resulting from 
his VA surgeries are noted in several subsequent VA treatment 
records, the Board would point out that evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary by that 
examiner does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disabilities as a result of VA surgical treatment is well 
grounded.  In the absence of competent medical evidence to 
support the veteran's claim, this claim must be denied as not 
well grounded.  Since this claim is not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed rating decision, the RO denied the veteran's 
claim on the merits, while the Board has denied this claim as 
not well grounded.  Regardless of the basis of the RO's 
denial, however, the Board observes that the United States 
Court of Appeals for Veterans Claims has held that when an RO 
does not specifically address the question of whether a claim 
is well grounded but, instead, proceeds to adjudication on 
the merits, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability due to a February 1997 anal fistulotomy 
and June 1997 anal fistulae surgery performed by the VA, is 
denied.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


